DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-7, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The argument that Sharma merely teaches that the precursor gel has a Si/Al ratio of 5:1, and not the actual mordenite zeolite nanorods, is persuasive. Thus, the rejection over Boldingh in view of Sharma is overcome and withdrawn.
The closest prior art is Boldingh et al. (US 2012/0083635) in view of Jo et al. (Capping with Multivalent Surfactants for Zeolite Nanocrystal Synthesis).
Boldingh teaches a method for producing xylenes (paragraph [0001]) where the method comprises:
a) passing a feed comprising heavy C9+ aromatics to the transalkylation (paragraph [0015]) where the aromatics are from catalytic reforming (paragraphs [0015], [0013]). Boldingh further teaches that the transalkylation catalyst comprises a zeolite having an MOR framework (paragraph [0030]) a zeolite having an MFI framework which is ZSM-5 (paragraph [0034]), and a metal which can be rhenium (instant claims 4 and 5) (paragraph [0029]) which is impregnated on the catalyst (both the MOR-L and ZSM-5 comprising impregnated metals) (paragraph [0038]). Boldingh also teaches that the transalkylation also comprises dealkylation, and that the transalkylation and dealkylation produce xylenes, benzene and toluene (paragraphs [0010], [0015]). Boldingh teaches 
Boldingh does not specifically teach that the mordenite comprises a rod morphology with a smallest dimension of less than 28 nm and a silicon to aluminum ratio of 4:1 to 8:1.
Jo teaches MOR zeolite nanorods having a smallest dimension of 4 to 6 nm and an external surface area of 220 m2/g (page 10015, first paragraph), which are within the ranges of less than 28 nm and greater than 120 m2/g of instant claim 1. Jo further teaches that regular zeolites have slowed molecular diffusion often leading to limited catalytic performance, and that to solve this, nanocrystalline zeolites are synthesized (page 10014, second paragraph) because the decrease in particle size to nanometer dimension is a remarkable benefit for reactions on the surface leading to high catalytic performance (page 10116, first full paragraph). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the nanorod of Jo as the MOR of Boldingh, because Boldingh teaches transalkylation and dealkylation of heavy C9+ aromatics (bulky molecules) with a catalyst comprising MOR, and Sharma teaches that a nanorod MOR catalyst has less diffusion limitations and higher catalytic performance compared to a regular size catalyst (page 10116, first full paragraph).
	Jo only teaches one example of the Si/Al ratio of the catalyst, which is 8.5 (page 10016, first full paragraph). Boldingh teaches that the Si/Al2 ratio of less than 25 (Si/Al ratio of less than 12.5) While 8.5 is close to the claimed range of 4:1 to 8:1, there is no 
Thus, the prior art of record does not teach or suggest a method of making BTX compounds comprising transalkylation and dealkylation of heavy reformate in the presence of a catalyst comprising MOR and ZSM-5, where the MOR is a nanorod morphology having a smallest dimension less than 28 nm, an external surface area greater than 120 m2/g, and a Si/Al ratio of 4:1 to 8:1, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772